Citation Nr: 0006876	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-10 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $7,186.26, plus accrued 
interest.  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The appellant served on active duty from February 1969 to 
February 1973 and from March 1974 to March 1977.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA), Houston, Texas, Regional Office's 
Committee on Waivers and Compromises (RO).

A review of the record establishes that the appellant has not 
challenged the validity of the loan guaranty indebtedness.  
Accordingly, the Board limits its consideration to the issue 
shown on the title page.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In May 1985, the appellant and his spouse purchased the 
subject property using a home loan, in the amount of $53,375, 
which was guaranteed by the VA.  

3.  There was a default in the appellant's VA guaranteed loan 
necessitating a foreclosure sale of the subject property, 
resulting in the appellant's loan guaranty indebtedness of 
$7,186.26, plus accrued interest.

4.  The appellant was at fault in the creation of debt. 

5.  VA was not at fault in the creation of the indebtedness. 

6.  Failure to make restitution would result in unfair gain 
to the appellant-debtor.

7.  The appellant did not relinquish a valuable right or 
incur a legal obligation in reliance on VA benefits.

8.  Based on the appellant's most current financial status, 
as reflected in his Financial Status Report (FSR) of August 
1998, recovery of the outstanding loan guaranty indebtedness, 
plus interest thereon, is not shown to be productive of undue 
financial hardship or otherwise inequitable.



CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for the VA guaranteed loan.  38 U.S.C.A. 
§§ 5107(a), 5302 (West 1991); 38 C.F.R. § 1.964(a) (1999).

2.  Recovery of the appellant's loan guaranty indebtedness, 
in the amount of $7,186.26, plus accrued interest, would not 
violate the principles of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. § 1.965(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Factual Background

Some of the basic facts in this case are not in dispute.  
According to a VA closing statement, the appellant and his 
spouse, in May 1985, purchased a home in Houston, Texas 
utilizing a VA guaranteed loan in the amount of $53,375.  
Monthly mortgage payments, including principal, interest, 
taxes and insurance, totaled $723.  The first mortgage 
payment was due on July 1, 1985.  In qualifying for the loan, 
the appellant reported that he was married and worked as a 
senior computer operator, earning $22,000 a year.  He 
reported that his spouse worked as a secretary, earning 
$17,000 a year.  

A Notice of Default was issued by the note holder to the VA 
in August 1986.  It was indicated therein that the first 
uncured default occurred with the June 1, 1986 payment.  The 
reason for the default was "disregard of mortgage 
obligations and had return check".  The appellant was shown 
as the owner of the property.  His attitude towards default 
was deemed to be concerned.  Monthly payments on the loan for 
principal, interest, tax and insurance were reported to be 
$665.  The total amount of the default was noted to be 
$1,995.  

The appellant filed for bankruptcy under Chapter 7 in August 
1986.  His debts were discharged on February 2, 1987.  On 
February 4, 1987, the appellant reported to VA that he should 
have no problem with making the mortgage payments since his 
debts were discharged in bankruptcy.  On February 16, 1987, 
VA took a financial statement over the telephone.  The 
appellant reported that both he and his spouse were employed 
and that their combined monthly income was $2,600 with 
monthly expenses of $1,591, including the mortgage payment.  
He stated that the reason for the delinquency was due to 
being overextended on obligations and because his wife was 
handling their finances.  In July 1987, VA agreed to 
refinance the loan even after Chapter 7 bankruptcy was 
dismissed, however, the appellant paid with non-sufficient 
fund checks.  On VA Form 26-8901, Recommendation to Terminate 
Portfolio Loan, dated in August 1987, VA reported that the 
cause of default was due to bankruptcy and chronic disregard.  
It was noted that the appellant's ability to pay was good but 
that he would not comply with the refinance agreement.  In 
October 1987, the appellant filed for Chapter 13 bankruptcy.  
The Chapter 13 plan was confirmed in January 1988.  The plan 
provided for regular monthly payments to VA outside the plan 
and arrearage payments to VA through the bankruptcy plan.  
The appellant defaulted on the loan again in February 1992.  

In May 1992, VA received an undated and unsigned financial 
statement (VA Form 26-6807) from the appellant along with a 
signed VA agreement for paying delinquent loan payments.  On 
the financial statement, the appellant indicated that his 
total monthly income was $2,270.24.  His spouse's total 
monthly income was $1,906.  His assets consisted of $94 cash 
in bank, $12 cash on hand, furniture and household goods with 
a resale value of $1,200, two automobiles with a combined 
resale value of $8,000, and a trailer, boat or camper valued 
at $2,500.  Under installment contracts and other debts, the 
appellant reported unpaid balances of $10, 150.60 and 
$7,668.96 for automobile loans, and $620.77 to Macy's.  

A portfolio loan record printout shows that the loan went 
into default again in April 1993.  A VA loan service report 
(VA Form 26-6808), apparently dated in September 1993, 
indicates that the appellant and his spouse were employed and 
that their combined total monthly income was $3,150.  The 
appellant reported total monthly expenses of $2,775.  After 
payment of monthly expenses, there was a positive balance of 
$375.  In October 1993, VA received a VA agreement, signed by 
the appellant and his spouse, for paying delinquent loan 
payments; however, the loan went into default again in July 
1994.  After being brought current, the loan went into 
default again in March 1995.  On VA Form 26-8901, 
Recommendation to Terminate Portfolio Loan, dated in June 
1995, VA noted that the appellant had cited high mortgage 
payments, three car loans, and payments to the Internal 
Revenue Service (IRS) as causes of the default.  VA noted 
that the appellant was attempting to sell the property and 
that VA would send out an assumption package and a payoff to 
a realtor at the appellant's request.  

A liquidation appraisal of the property was made in July 
1995; the home was valued in "as is" condition at $45,000.  
The property was sold at a foreclosure sale in September 
1995.  Subsequently, the VA made payment to the lender under 
the terms of the loan guaranty, thus establishing the 
appellant's loan guaranty indebtedness in the amount of 
$7,186.26.  

Pursuant to his application for waiver of the loan guaranty 
indebtedness, the appellant filed a FSR dated in August 1996.  
He indicated that he was married and had three dependents, 
aged 2, 11 and 16.  He reported that both he and his wife 
worked, and that their combined monthly net income was 
$2,792.  He reported monthly expenses totaling $2,764.  His 
listed expenses included the following: $451 for rent or 
mortgage, $450 for food, $220 for utilities and heat, $60 for 
cleaning, $60 for children's lunches, $180 for gas, $200 for 
miscellaneous unexpected expenses (clothing, recreation, 
vehicle repair), and $1,143 for payments on installment 
contracts and other debts.  After payment of monthly 
expenses, he had a positive balance of $28.  His reported 
assets consisted of $75 cash in bank, $50 cash on hand, and 
two automobiles with an unknown resale value.  Under 
installment contracts and other debts, the appellant reported 
unpaid balances of $ 12,800 and $15,000 for automobile loans, 
payable in monthly installments of $369 and $487, 
respectively.  He noted past due amounts of $130 and $150.  
In addition, he reported the following unpaid balances: $420 
to Macy's, $119 for a gas card, $444 for mobile home 
insurance, $384 for dental and medical expenses, $1,723 for a 
credit card, $250 for attorney's fees and $2,200 for child 
support.  The unpaid balance of his debt, not including the 
VA loan guaranty indebtedness, totaled $33,340.  

Also of record are copies of the appellant's and his spouse's 
federal income tax returns, along with W-2 forms, for 1994, 
1995 and 1996.  The W-2 forms show that the appellant and his 
spouse received $32,143.19 and $25,895.73, respectively, in 
wages, tips, and other compensation in 1994; $29,239.22 and 
$27,269.82, respectively, in 1995; and $31,326.11 and 
$26,754.20, respectively, in 1996.  

In a September 1997 statement, the appellant's spouse 
indicated that she and the appellant were separated.  She 
reported that the appellant's monthly net income was 
$1,712.46.  His reported monthly expenses totaled $1,598.94.  
His listed expenses included the following: $289.11 for 
mortgage, $117 for rent, $32 for storage, $50 to the State of 
Colorado, $55 for home insurance, $150 for utilities, $40 for 
telephone, $487.83 to GMAC, $25 to Macy's, $200 for 
groceries, and $100 for cleaners.  After payment of monthly 
expenses, he had a positive balance of $113.52.  The 
appellant's spouse reported her monthly net income as 
$1,560.20.  Her reported monthly expenses totaled $1,294.14.  
Her listed expenses included the following: $200 for rent, 
$75 for utilities, $35 for telephone, $50 for a credit card, 
$369.14 to GMAC, $40 to a jewelry store, $400 for groceries, 
$100 for school expenses, and $25 for cleaners.  After 
payment of monthly expenses, she had a positive balance of 
$266.06.  

In August 1998, the appellant submitted a FSR wherein he 
indicated that he was separated with two dependents, aged 13 
and 18.  He reported that he was employed as a data processor 
and that his monthly net income was $1,688.  His monthly 
expenses totaled $1,470 and included the following: $561 for 
rent or mortgage, $181 for utilities and heat, $120 for 
laundry, $80 for gas, and $528 for payments on installment 
contracts and other debts.  (The Board notes that after 
payment of monthly expenses, the appellant had a positive 
balance of $218).  He denied having any assets.  Under 
installment contracts and other debts, the appellant reported 
an unpaid balance of approximately $15,000 for an automobile 
purchase, payable in monthly installments of $386.  $386 was 
past due.  In addition, he reported the following unpaid 
balances: $300 to the IRS, $456 to Macy's, $484.58 for a 
credit card, and $100 for pager service. 

In August 1998, the appellant's spouse submitted a FSR 
wherein she indicated that she was separated with two 
dependents, aged 13 and 18.  She reported that she was 
employed as a medical clerk and that her monthly net income 
was $1,516.28.  She reported total monthly expenses of 
$1,362.  Her listed expenses included the following: $513 for 
rent or mortgage, $100 for utilities and heat, $100 for 
miscellaneous (clothing, cleaners, medicine), $100 for school 
lunches, $40 for gas, and $509 for payments on installment 
contracts and other debts.  (The Board notes that after 
payment of monthly expenses, the appellant's spouse had a 
positive balance of $154.28).  Her reported assets consisted 
of $25 cash in bank, $10 cash on hand and a 1994 automobile 
with an unknown resale value.  Under installment contracts 
and other debts, she reported an unpaid balance of $10,000 to 
GMAC, payable in monthly installments of $334.  $334 was past 
due.  She also noted an unpaid balance of $280 to a jewelry 
store, payable in monthly installments of $75.  $80 was past 
due.  In addition, she reported unpaid balances of $1,972 and 
$295 for credit cards. 

Analysis

The law and regulations authorize a waiver of collection of a 
loan guaranty indebtedness from an appellant where both of the 
following factors are found to exist:  (1) After default there 
was a loss of the property which constituted security for the 
loan, and (2) collection of the indebtedness would be against 
equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. 
§ 1.964(a).  The standard "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:  (1) The fault of the debtor; (2) balancing of 
faults between the debtor and the VA; (3) undue hardship of 
collection on the debtor; (4) a defeat of the purpose of an 
existing benefit to the appellant; (5) the unjust enrichment 
of the appellant; and (6) whether the appellant changed 
positions to his/her detriment in reliance upon a granted VA 
benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

In reviewing the evidentiary record, the Board agrees with the 
Committee that the record does not establish evidence of 
fraud, misrepresentation, or bad faith by the appellant so as 
to preclude waiver of the indebtedness.  In this respect, the 
appellant is seeking a waiver of recovery of a loan guaranty 
indebtedness in the amount of $7,186.26.  Thus, before 
recovery of this indebtedness from the appellant can be 
waived, the Board must examine all the regulatory factors in 
determining whether it would be against equity and good 
conscience to recover the indebtedness.  

Fault of the debtor

VA's working definition of "fault" is "The commission or 
omission of an act that directly results in the creation of 
the debt."  (Veteran's Benefits Administration Circular 20-
90-5, February 12, 1990).  Fault should initially be 
considered relative to the degree of control the appellant 
had over the circumstances leading to the foreclosure.  If 
control is established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience and education of 
the debtor should also be considered in these determinations.

After having carefully considered all of the evidence of 
record, the Board finds that the appellant was at fault in 
the creation of the loan guaranty indebtedness.  His 
signature on the VA closing statement certified that he was 
fully informed of the terms of the mortgage, including its 
payment schedule, and therefore he accepted full 
responsibility for meeting the legal obligations of the 
contract.  His failure to satisfy the terms of his mortgage 
obligation was regrettable, as such action caused the default 
in this case for which the government sustained a loss in the 
amount of $7,186.26.  Clearly, the appellant was to some 
degree at fault in the creation of the indebtedness.

The Board observes that, even assuming the credibility of the 
appellant's contention that the default was due to illness 
and other personal problems, his unfortunate situation did 
not abrogate the underlying legal responsibilities pertinent 
to the loan or resulting indebtedness and, therefore, does 
not completely eliminate the fault shown in this case.  The 
appellant did not make his mortgage payments on time and/or 
paid with insufficient funds checks.  Those actions were 
within his control.  He had every reason to know whether 
funds to cover a check were available in his account when he 
sent in a check.  These actions caused the default.  
Information provided by the appellant clearly shows that both 
he and his spouse were employed throughout the duration of 
the loan.  A finding of fault under the standard of equity 
and good conscience does not require malice aforethought or 
bad faith.  The Board only needs to find that the appellant's 
actions that were within his control caused or contributed to 
the default.  Thus, the default in this case is shown to have 
been caused by the actions of the appellant within his 
control for which he was legally responsible.  He has not 
presented evidence that would relieve him of responsibility 
for the default and related indebtedness to VA.

The appellant may argue that his fault is totally excusable 
because he made every conceivable attempt to sell the 
property.  His attempts to sell the property, while relevant 
to mitigation, are not the critical issue; his abandonment of 
his contractual obligation under the loan is.  Under all 
accepted criteria, the appellant must be considered at fault.  

Balancing of Faults

The fault of the debtor is as described above.  The VA, on 
the other hand, has carried out its responsibilities as 
prescribed by law.  The VA has notified the appellant in a 
timely fashion at every step of the process and cooperated 
with the lending institution.  Foreclosure appears to have 
been accomplished with minimal delay.  After reviewing the 
record on appeal, the Board can find no indication that the 
actions of the VA contributed in any way to the loss of the 
property.

Undue Hardship

As to the element of undue hardship, the Board must analyze 
the appellant's current financial status and the potential 
impact of loan guaranty payments on his ability to discharge 
his responsibilities to provide himself and his family with 
the basic necessities of life.  The Board is particularly 
mindful of the principle that, once the necessary living 
expenses have been met, the appellant is expected to accord a 
debt to the VA the same regard given to any other debt.  

After having carefully reviewed all of the evidence of 
record, the Board finds that the appellant could afford to 
pay the entire amount of the charged loan guaranty 
indebtedness, if payments were made over a period of time.  
The appellant has reported a positive monthly balance, after 
expenses, of $218.  Typically, loan guaranty debts are paid 
off over a five-year (60 month) period.  On that basis, a 
realistic projection of the appellant's foreseeable financial 
status is that he would be able to pay the amount of his loan 
guaranty indebtedness ($7,186.26) over a five year period 
($120 per month plus accrued interest).  In addition, the 
Board notes that one of the dependents listed in the 1998 FSR 
has reached the age of majority.  If still living in the same 
household, he or she may be expected to contribute to the 
finances of the family.  

Accordingly, the Board concludes that repaying his obligation 
to the VA in installments over a period of time would not 
prove to be unduly financially burdensome to the appellant.  
This is not to say that he will not experience certain 
inconveniences as a result of the payment of the indebtedness 
to the Government.  Obviously, additional finances would be 
beneficial to his quality of life.  There is no evidence, 
however, that he will be forced to endure a lack of food, 
clothing, warmth, or shelter as a result of the collection of 
the his debt.  

Defeat the purpose.

There is no indication contained in the record that 
recovering the loan guaranty debt owed to the VA would in any 
way defeat the purpose of the laws and regulations providing 
home loans guaranty to veterans.  This principle is thus 
inapplicable to this case.

Unjust enrichment.

Since he has not provided the VA with information to the 
contrary, the Board concludes that his failure to make 
restitution would result in unfair gain to the appellant.  In 
this regard, we note that the appellant's obligation to the 
VA carries the same weight as his other obligations.

Changing position to one's detriment.

There is no indication contained in the record that the 
appellant relied upon the VA to his detriment.  This 
principle is also inapplicable to this case.

After having carefully reviewed all of the evidence of 
record, the Board believes that the standard of equity and 
good conscience, described above, calls for repayment of the 
entire loan guaranty indebtedness.



ORDER

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $7,186.26, plus accrued 
interest is denied.  





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

